Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 15 (amended 2/28/22)

    PNG
    media_image1.png
    435
    906
    media_image1.png
    Greyscale

Claim Objections
	Objection is made to claims 15 – 18, 20, 22 for minor informalities:  The sub-paragraphs recited in claim 15 are “a.”, “a.” [sic, b.?], and “b.” [sic, c?].  Correction to “a., … , b. …, and c.” is suggested.  Per claim 22, reciting two sets of steps a, b, and c is confusing.  Consider changing the second set to d, e, and f.

Non-compliance with 37 CFR 1.121(c)(2)
	Objection is made to claim 15 under 37 CFR 1.121(c)(2) for failure to properly mark through underlining and strike-through / bracketing added text and deleted text, respectively.  See the claim objection noted above.

Claim Rejections Not Based on Prior Art
Claims 15 – 16, 18, 20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 15, it is unclear whether “the reaction” referred to at line 8 of the claim refers to the explicitly recited “a reaction” between the first reagent and the second reagent and osmotized water, or the implicit chemical reaction by which monochloramine is produced.  Nothing in claim 15 requires that the implicit reaction by which the monochloramine is produced and the explicitly recited reaction between the first and second reagents and osmotized water be the same reaction.  Claim 15, both prior to the 2/28/22 amendment and thereafter, recites “[p]roducing monochloramine in a reactor.”  Claim 15 after the 2/28/22 amendment recites “a reaction … of a first reagent and a second reagent and osmotized water” (emphasis added).  It is unclear whether the noted “a reaction” is the implicit reaction by which the monochloramine was produced or whether that reaction involving the first and second reagents and osmotized water is a reaction separate and distinct from the implicit reaction by which the monochloramine was produced.
Claims 16, 18, 20, but not claim 17, are rejected for the reasons given above.
In an effort to resolve the issue raised immediately above, the applicant is invited to discuss by telephone the merits and any shortcomings of the following suggested amendment:
producing monochloramine by a reaction of a first reagent and a second reagent and osmotized water at a pH between 7 and 12.5 in a turbulent flow regime of a reactor 
 Claim 15 requires inter alia “feeding an additional amount of the first reagent … in order to increase an efficiency of the reaction.”  It is not clear whether “the reaction” in the above-noted passage of the claim refers to the reaction between at least the first reagent and at least the second reagent and the osmotized water, or whether it refers to the implicit reaction by which the monochloramine is produced.
The doctrine of claim differentiation requires that no two claims within the same application/patent have the same scope.  It is unclear whether claims 18 and 20 are claiming the same scope.  If they do not claim the same scope, it is unclear in what aspect they differ in scope:

    PNG
    media_image2.png
    409
    894
    media_image2.png
    Greyscale

	Claim 22 is confusing for various reasons.  While there is recital of a step of “producing monochloramine” (the first-recited of two indented steps denoted “a”), there is no antecedent basis for “said produced monochloramine.”  It is unclear if the st step “a”).  It is unclear whether at 2nd step “a” the phrase, “in the reactor” means “into the reactor.”  A “preset level” of what has been reached, a preset level of time?  It is unclear what a “preset level [of time?]” means especially given the recital of “elapsed time.”  It is unclear whether each of the two phrases reproduced below necessarily occur at the same time and for the duration of time given the limitation common to operation of both phrases, “once a predefined time has elapsed or a preset level has been reached”:

    PNG
    media_image3.png
    87
    776
    media_image3.png
    Greyscale

and 

    PNG
    media_image4.png
    49
    690
    media_image4.png
    Greyscale

It is unclear whether “final level” refers to a chemical species concentration, a fluid level in a tank or reactor, or some other level.  It is unclear whether “the above steps” during which “creating a turbulence” occurs refers to 1st step a, 1st step b, 1st step c, 2nd step a, 2nd step b, or 2nd step c, or only to the 2nd set of steps a – c.

Claim Construction
In claim 15, support for the recitation, “in order to increase an efficiency of the reaction,” lies at [0076] of the pre-grant publication corresponding to this application:

    PNG
    media_image5.png
    78
    402
    media_image5.png
    Greyscale


	One of skill in these chemical arts would have understood Applicant’s reference to “efficiency” as yield to the desired product, i.e., amount of desired product produced relative to theoretical maximum given stoichiometry and the amount of the limiting reagent. 

Prior Art Rejections

    PNG
    media_image1.png
    435
    906
    media_image1.png
    Greyscale

Claims 15 – 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 11116222 to Barack in view of either one of Song and Rico-Munoz, and USP 9896360 to Garusi alone or further in view of US 20040221902 to Aubry.

reacting hypochlorite 30 (first reagent) and ammonium 32 (second reagent) in an upstream reactor, i.e., T fitting 50;
feeding an additional amount of the hypochlorite (first reagent) to the monochloramine produced at the upstream reactor 50 at a second reactor 14, i.e., mixer 14, located downstream of the upstream reactor 50; and 
dosing, via control valves 60, the produced monochloramine to a fluid, e.g., “medium 18 to be treated” (col 10 line 67), to be sanitized by the biocide produced by Barack.

    PNG
    media_image6.png
    766
    1410
    media_image6.png
    Greyscale

One of skill would have recognized that the reaction product of hypochlorite and ammonium is monochloramine, as shown by USP 9896360 to Garusi at col 12 lines 9 -10.1
Barack discloses at col 10:

    PNG
    media_image8.png
    261
    515
    media_image8.png
    Greyscale

One of skill would have understood from the Barack disclosure that when the concentrated hypochlorite is admitted to T fitting 46 (rather than at T fitting 48 of line 10), hypochlorite proceeds both towards mixing unit 14 via line 10 as well as towards T fitting 50 of line 12.  Beginning at T fitting 50, water 2, hypochlorite 30, and ammonium salt 32 react to form monochloramine.  Accordingly, T fitting 50 (and the portion of line 12 between T fitting 50 and mixer 14) is a reactor.  With or without reliance on the teachings of US 20040221902 to Aubry (Fig. 1A / [0013]), one of skill familiar with basic fluid mechanics (or privy to Barack col 10 lines 27-36)2 would have expected a well-

    PNG
    media_image10.png
    199
    165
    media_image10.png
    Greyscale

This combined flow stream 12+36 comprising monochloramine product proceeds further downstream – away from T fitting / reactor 50 - to mixer 14 at which point additional hypochlorite is mixed with the monochloramine produced at T fitting 50 in a second / downstream reactor 14.
	Barack reports pH, e.g., 9.23 < pH <  12.43 (Table 1), lying in the claim 15-recited range of 7 – 12.5.


    PNG
    media_image11.png
    358
    880
    media_image11.png
    Greyscale

	Per claim 16, the additional amount of hypochlorite is added into a transfer pipe, i.e., mixer 14 or in the “junction piece” of an alternative embodiment (col 10):

    PNG
    media_image9.png
    209
    511
    media_image9.png
    Greyscale
.
.
	Per claims 18 and 20, turbulent regime persists in the T fitting 50 even after monochloramine is produced.


Prior Art Cited of Interest


Claims Not Subject to Prior Art Rejection
	Claims 17 and 22 are not rejected over prior art.  Such claims are objected to as being dependent on a rejected base claim, but would be allowable if presented in independent form and amended, if necessary, to overcome any claim objections or §112 rejections. 

Response to Arguments
Applicant’s arguments were carefully considered, but they are moot in light of the new grounds of rejection.

Action made FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Garusi at col 2 lines 9 – 10:
        
    PNG
    media_image7.png
    112
    622
    media_image7.png
    Greyscale

        2 Barack at col 10:
        
    PNG
    media_image9.png
    209
    511
    media_image9.png
    Greyscale